Citation Nr: 1535881	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  14-31 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to January 1959. 

This appeal is before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the period on appeal, the Veteran's bilateral hearing loss has been manifested by Level II hearing acuity in each ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100, Tables VI, VII (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hearing loss is rated under DC 6100.  See 38 C.F.R. § 4.85.  The assignment of disability ratings for hearing impairment are to be derived by mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In cases in which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As reflected in an August 2012 statement, in the Veteran's December 2012 notice of disagreement and the September 2014 substantive appeal, he contends that his hearing loss caused him difficulty understanding people when talking to him; that his wife had to repeat things unless she had his attention and he listened closely; that he found understanding his grandsons often impossible; that he was unable to hear in a room with background noise, especially in restaurants and being around his grandchildren, so that he was uncomfortable in group and social settings; and that he had to turn the television up so loud that it was uncomfortable for his wife.  

The Veteran submitted the results of private audiological testing dated in January and April 2010.  However, the April 2010 report contains no speech discrimination scores, and the January 2010 report contains speech discrimination scores, but with no indication that the Maryland CNC test was used to obtain such scores, as required by VA regulations for rating purposes.  Therefore, the Board assigns them less probative value.

Specifically, the January 2010 audiological results reflect that the Veteran's right ear, but not left ear, pure tone thresholds were 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  However, even if the Roman numeral designation for the Veteran's right ear hearing impairment could be determined from Table VIa based only on puretone threshold average under 38 C.F.R. § 4.86 at that time, the left ear hearing loss could not have been measured without Maryland CNC testing of speech discrimination.  

Furthermore, the January 2010 audiological report is the only of record since 2010 whereby hearing in either ear reflected pure tone thresholds of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz; neither the April 2010 private audiological evaluation nor an August 2012 VA audiological evaluation reflect such results.  Therefore, the January 2010 results are not consistent with the other evidence of record.

The only current audiological evaluation results of Maryland CNC controlled speech discrimination and pure tone audiometry testing are those reflected in an August 2012 VA examination report.  On that examination, audiological evaluation showed that the pure tone hearing threshold levels at 1000, 2000, 3000, and 4000 Hertz were respectively 20, 60, 85, and 90 on the right; and 15, 65, 80, and 60 on the left.  The results of that examination revealed an average puretone threshold hearing level of 63.75 decibels for the right ear, and 55 decibels for the left ear.  Maryland CNC controlled speech discrimination testing revealed speech recognition ability of 96 percent in the right ear and 90 percent in the left ear.  

At the time of examination, the Veteran reported problems hearing in the higher ranges, severe difficulty hearing basic noises such as whistles and sirens, being unable to hear his grandchildren, missing words people say, and having to have people repeat themselves when speaking to him.

Application of Table VI to the Veteran's scores on August 2012 VA examination results in a Roman numeral designation of II for each ear.  This combination, when applied to table VII, results in a 0 percent rating for hearing impairment under DC 6100.  Also, as no unusual patterns of hearing impairment under 38 C.F.R. § 4.86 were shown, application of table VIa to the Veteran's audiological scores is not warranted.  Thus, a compensable rating (in excess of 0 percent) for bilateral hearing loss is not warranted.

The Veteran also submitted a statement dated in August 2014 from his private audiologist, K.D., indicating that K.D.'s facility had monitored the Veteran's bilateral hearing loss for several years, and that the Veteran's most recent evaluation in January 2014 continued to support the diagnosis of moderate sloping to severe bilateral sensorineural hearing loss.  However, as noted above, no copy of any such January 2014 audiological evaluation was submitted by K.D. or the Veteran and is not otherwise of record.  While the record has consistently established that he has a diagnosed hearing loss disorder for which he has been treated, neither this, nor any other document of record, establishes that his hearing loss warrants a compensable rating under DC 6100.

The Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, while the Board recognizes the Veteran's difficulties caused by his hearing loss disability, as discussed above, such disability is adequately contemplated in the applicable rating criteria during the period in question.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board has considered the Veteran's hearing loss symptoms and functional impairment, including his reported difficulty understanding people when talking to him, such as his wife having to repeat things unless she has his attention, and great difficulty understanding his grandsons; that he is unable to hear in a room with background noise, especially in restaurants and being around his grandchildren, so that he is uncomfortable in group and social settings; and that he has to turn the television up so loud that it is uncomfortable for his wife.  However, such difficulties do not represent an unusual disability picture given the level of hearing loss contemplated in even a noncompensable rating under DC 6100.

Further, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Veterans Claims Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

In this regard, the examiner specifically noted the Veteran's complaint that he had difficulty understanding speech, and that he had difficulty understanding conversation when there was noise present, he could not hear whistles and sirens, missed words, could not hear his grandchildren, missed words, and had people repeat.  In addition, the file contains his own written statements regarding hearing loss.  Therefore, the Board finds that no prejudice to the Veteran in that the functional effects of his hearing loss disability were adequately addressed and considered by the examiner and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

In view of the circumstances as a whole, the Board finds that the rating schedule is adequate, even in regard to the combined effect of the Veteran's service-connected hearing loss and tinnitus disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Accordingly, a compensable rating for bilateral hearing loss is not warranted, and there is no basis for staged ratings of the Veteran's disability.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable, and the appeal is denied.

Finally, under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain notice and assistance obligations to claimants under the Veterans .  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this case, required notice was provided in an August 2012 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and available private treatment records have been obtained.  Also, he was provided a VA examination of his hearing loss in August 2012.  This examination was adequate for evaluation purposes.  

Specifically, the audiologist reviewed the claims file, interviewed the Veteran, and conducted an examination.  There is no indication that the audiologist was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Moreover, the audiologist has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Therefore, the Board finds this examination to be of great probative value.

Along with the other evidence of record, it provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that January 2010 and April 2010 private audiological evaluation reports are of record.  However, the April 2010 report contains no speech discrimination scores, and the January 2010 report contains speech discrimination scores, but with no indication that the Maryland CNC test was used to obtain such scores, as required by VA regulations for rating purposes.

In compensation cases involving hearing loss, where a private audiological report is unclear as to whether speech discrimination testing was conducted using the Maryland CNC test, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or adequately explain why such clarification is not needed.  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).

In this case, the required information of the Veteran's speech discrimination scores according to the Maryland CNC test, is of record in the form of the August 2012 VA examination results.  Furthermore, clarification of the speech discrimination scores noted on the January 2010 private audiological evaluation is not warranted here. 

 In addition to the fact that such testing occurred more than a year prior to the Veteran's July 2011 increased rating claim for hearing loss, the discrimination scores, as discussed below, which measure 80 percent for the right ear and 64 or 84 percent for the left ear, are significantly inconsistent with the results obtained on August 2012 VA examination, which explicitly measured speech discrimination using the Maryland CNC test; there is no explanation as to why the Veteran's scores became significantly higher in August 2012 than in January 2010, if in fact those measured in January 2010 were measured using the Maryland CNC test.

The Board also notes that the Veteran sent a letter from his private audiologist, K.D., which indicates that K.D.'s facility had monitored the Veteran's bilateral hearing loss for several years, and that the Veteran's most recent evaluation in January 2014 continued to support the diagnosis of moderate sloping to severe bilateral sensorineural hearing loss.  However, no copy of the January 2014 audiological evaluation was submitted by K.D. or the Veteran, and is not otherwise of record.

In this regard, the Board notes that, in August 2012, the Veteran authorized VA to obtain treatment records from K.D.'s medical group.  In a September 2012 letter, VA informed the Veteran that K.D.'s medical group required a special release form for copies of medical treatment records, and requested that the Veteran therefore send a copy of these treatment records to VA.

However, the Veteran did not submit any further records from K.D. or K.D's medical group or otherwise respond to VA's request, and VA was thus precluded from pursuing further action to obtain these records.  Accordingly, remand in this case to obtain any potentially relevant outstanding records from K.D.'s medical group is not warranted.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist a claimant is not always a "one-way street," and a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


